Order filed, January 10, 2013.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-12-01095-CV
                                 ____________

                        STEPHEN MANLEY, Appellant

                                         V.

   HOUSTON HOUSING AUTHORITY-IRVINTON VILLAGE, Appellee


                  On Appeal from the Co Civil Ct at Law No 1
                            Harris County, Texas
                       Trial Court Cause No. 1022614


                                     ORDER

      The reporter’s record in this case was due December 21, 2012. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Lettie Witter, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                  PER CURIAM